 1                            IN THE UNITED STATES DISTRICT COURT
 2                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3
                                                          )
 4     STATE OF CALIFORNIA,                               )   Civil Case No. 4:18-cv-0521-HSG
                                                          )
 5             Plaintiff,                                 )   Civil Case No. 4:18-cv-0524-HSG
                                                          )
 6     vs.                                                )   ORDER GRANTING MOTION TO
                                                          )   WITHDRAW AS COUNSEL BY
 7     UNITED STATES BUREAU OF LAND                       )   JOHN G. COSSA
       MANAGEMENT, et al.,                                )
 8                                                        )   Judge: Hon. Haywood S. Gilliam, Jr.
               Defendants.                                )
 9                                                        )
                                                          )
10     SIERRA CLUB, et al.,                               )
                                                          )
11             Plaintiffs,                                )
                                                          )
12     vs.                                                )
                                                          )
13     RYAN ZINKE, et al.,                                )
                                                          )
14                                                        )
               Defendants.                                )
15                                                        )
16
             The Court hereby GRANTS John G. Cossa’s Motion to Withdraw as Counsel for
17
     Intervenor-Defendant American Petroleum Institute.
18
     IT IS SO ORDERED.
19
     DATED: 3/13/2020                          ________________________________
20
                                               HON. HAYWOOD S. GILLIAM, JR.
21                                             UNITED STATES DISTRICT COURT JUDGE

22

23

24

25

26

27

28

                      ORDER GRANTING NOTICE OF MOTION TO WITHDRAW
                        Case Nos. 4:18-cv-0521-HSG AND 4:18-cv-0521-HSG
